DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the sprocket" in lines 4-5. Because claim 19 recites a first sprocket and a second sprocket it is unclear which of these is the sprocket of claim 20. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami (EP 2939916).
In regard to Claim 1 & 17;
A human-powered vehicle component (Fig. 3) comprising: a housing (Fig. 3, Item 2g) supporting a crankshaft (Fig. 4, Item 17) including a rotational center axis (Fig. 3 – Broken line bisecting transmission elements) and a first coupling portion (Fig. 4, Items 17Ad & 17Ba) that allows a crank arm (Item 18) to be coupled (¶0034, Lines 55-57); and a transmission (Fig. 3, Item 27, ¶0032, Lines 16-20) provided on the crankshaft (Fig. 2, Item 7) and including a second coupling portion (Fig. 4, Item 27b) that allows a sprocket (Fig. 4, Item 13) to be coupled, the first coupling portion including a first positioning portion (Fig. 4, Items 17Ad & 17Ba, ¶0035, Lines 26-30 – coupling portions feature toothed serrations to position crank arms) that determines a first predetermined relative phase position of the crank arm with respect to the crankshaft in a circumferential direction about the rotational center axis, and the second coupling portion including a second positioning portion (Fig. 4, Item 27b - coupling portion features toothed serrations to position crank arms) that determines a second predetermined relative phase position of the sprocket with respect to the crankshaft in the circumferential direction about the rotational center axis.
Claim 2 & 4;
Crank arm includes at least one of a recess and a projection (Item 18 – “crank arm” construed as providing distinguishable impressions in the form of a circumferential spline), and the first positioning portion includes a first mark (-mark provided as spinal protrusions of the coupling spline-) at least the other 
Claim 3 & 6;
The sprocket includes at least one of a recess and a projection (Item 13 – “crank gear” is coupled to second positioning portion via spline providing distinguishable impressions), and the second positioning portion includes a second mark (-mark provided as spinal protrusions of the coupling spline-) and at least the other one of the recess and the projection engaged with the at least one of the recess and the projection.
Claim 8;
The first coupling portion and the second coupling portion are spaced apart in an axial direction of the crankshaft (Fig. 4).
Claim 9;
The transmission is a member separate from the crankshaft (¶0035, Lines 39-45).
Claim 10 & 11; 
The transmission is a hollow member and is directly formed on an outer surface of the crankshaft (Fig. 4, Item 27 – Figure depicts cross section of transmission assembly surrounding Item 17) 
Claims 12, 13 and 15; 
The crankshaft further includes a third coupling portion (Fig. 4, Item 24a/17Aba) that allows the transmission to be coupled (-Item 27 “transmission” ¶0035 – toothed serration coupling defines phase position of transmission subassembly relative to the crank) of the transmission with respect to the crankshaft in the circumferential direction about the rotational center axis. The transmission includes at least one of a recess and a projection (Item 24b, -toothed serrations or spline provides for recesses and projections), and the third positioning portion includes a third mark (-toothed serrations construed as marks-) and at least the other one of the recess and the projection (Item 24a – toothed serrations) engaged with the at least one of the recess and the projection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (EP 2939916), herein referred as Kawakami (916), as applied to claim 17 above, and further in view of Kawakami (US 9718514), herein referred as Kawakami (514).
Claim 18;
Kawakami (916) teaches a motor that assists in propulsion of a human-powered vehicle. Kawakami (916) does not teach a motor being provided at the housing according to the claim 17 dependency, and that is configured to drive the transmission.
Kawakami (514) teaches a motor (Fig. 4, Item 21) being provided at the housing of a transmission assembly (Fig. 2, Item 22) and is configured to drive the transmission (Fig. 4, Item 29). Providing the motor in this location would be advantageous over a hub mounted wheel as disclosed in (916) since it would be easier to lift as taught by the prior art. ((514), Col 1., Lines 20-29)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly from Kawakami (916)  
Allowable Subject Matter
Claims 5, 7, 16 and 19  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Transmission assemblies of interest are cited on the included PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUTH ILAN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
/M.A.H./Examiner, Art Unit 3611